Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between tbe parties hereto, subject to tbe approval of tbe court, as follows:
1. That this stipulation is limited to those items marked “A” and initialed OOP (Examiner’s Initials) by Examiner Cecil O. Piatt (Examiner’s Name) on tbe invoices covered by tbe appeals for reappraisement enumerated on Schedule “A” annexed.
2. That tbe involved merchandise was imported after the effective date of tbe Customs Simplification Act of 1956 (Public Law 927, 84th Congress, T.D. 54165), and is not identified on tbe Pinal List published by the Secretary of tbe Treasury pursuant thereto (T.D. 54521).
3. That on or about tbe dates of exportation, tbe prices at which such or similar merchandise was freely sold in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, such prices including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, were equal to the invoice unit values less the proportionate share of the item of ocean freight as invoiced.
4. That the appeals enumerated on Schedule “A” annexed, may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find that tbe proper basis for appraisement of tbe merchandise in question, as hereinabove identified, is export value, as defined in section 402(b) of the Tarifi Act of 1980, as amended by the Customs Simplification Act of 1956 (T.D. 54165), and hold that such statutory value therefor is equal to the invoice unit values, less the proportionate share of the item of ocean freight, as invoiced.
As to all other merchandise included on the invoices covered by the entries involved herein, the appeals for reappraisement are dismissed.
Judgment will be rendered accordingly.